Citation Nr: 1537590	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  07-10 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a compensable rating prior to June 10, 2004, and a rating in excess of 30 percent thereafter for service-connected bronchial asthma.
 
2. Entitlement to a rating in excess of 10 percent for service-connected hypertension.
 
3. Entitlement to an initial rating in excess of 30 percent for service-connected coronary artery disease (CAD), with the exception of the period dated from November 15, 2011, to December 31, 2011, during which a temporary total rating for hospitalization was assigned.

(The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) are the subjects of separate decisions by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to May 1976. 

The Board, in its November 2011 remand, reported that these matters were before it on appeal from July 2002 and April 2004 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). The July 2002 rating decision, in pertinent part, granted service connection for bronchial asthma and hypertension and assigned initial ratings and the April 2004 rating decision reduced the 30 percent rating for the Veteran's CAD to 10 percent.

However, the Board now finds that these matters are indeed before it on appeal from timely appeals of March 2003 and April 2005 rating decisions of a RO. The March 2003 rating decision, in pertinent part, granted service connection for CAD and assigned the same an initial 30 percent rating, effective November 14, 2002. The April 2005 rating decision, in pertinent part, denied increased ratings for service-connected bronchial asthma and hypertension. As noted above, an April 2004 rating decision reduced the 30 percent rating for the Veteran's CAD to 10 percent, effective February 1, 2004. An October 2013 rating decision assigned a temporary total rating for hospitalization under 38 C.F.R. § 4.30 (2014) for the period dated from November 15, 2011, to December 31, 2011.  A January 2014 decision assigned a 30 percent rating to the Veteran's CAD, effective April 11, 2003.

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) sitting at the RO in Chicago in April 2010, and a transcript of the hearing is of record. However, the VLJ who conducted that hearing is no longer employed by the Board. In a September 2014 letter, the Board informed the Veteran of such and offered her the opportunity to be heard by another VLJ; and in an October 2014 response, she declined. See 38 C.F.R. § 20.717 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted on the title page herein, the issue of entitlement to a TDIU is the subject of a separate decision by the Board. As that issue was remanded for additional development, and that development will in essence add evidence to the record that speaks to the current severity of the Veteran's service-connected disabilities on appeal, the issues of entitlement to increased ratings for bronchial asthma, hypertension, and CAD are not yet ripe for adjudication by the Board. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].

Accordingly, the case is REMANDED for the following action:

After completion of the Remand directives as to the issue of entitlement to a TDIU, the subject of a separate Board decision, readjudicate the Veteran's claims of entitlement to increased ratings for her service-connected bronchial asthma, hypertension, and CAD. If any claim remains denied, the AOJ should furnish to the Veteran and her representative an appropriate Supplemental Statement of the Case (SSOC), and should afford the Veteran the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




